               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH SIOUX CITY,
NEBRASKA,
                                                        4:17CV3108
                 Plaintiff,

    vs.                                                   ORDER

THE CHARTER OAK FIRE
INSURANCE COMPANY, and
PHILADELPHIA INDEMNITY
INSURANCE COMPANY,

                 Defendants.


    IT IS ORDERED:

    1)    Defendant,     Philadelphia Indemnity  Insurance   Company’s
          (Philadelphia), unopposed motion to amend, (Filing No. 71), is
          granted.

    2)    Philadelphia’s amended answer and counterclaims shall be filed on
          or before November 22, 2019.

    3)    The final progression order is amended as follows:

          a) The deadline for completing written discovery under Rules 33, 34,
             and 36 of the Federal Rules of Civil Procedure is March 9, 2020.
             Motions to compel discovery under Rules 33, 34, and 36 must be
             filed by March 23, 2020.

             Note: A motion to compel, to quash, or for a disputed protective
             order shall not be filed without first contacting the chambers of the
             undersigned magistrate judge to set a conference for discussing
             the parties’ dispute.
             b) The deadlines for complete expert disclosures1 for all experts
                expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                26(a)(2)(C)), are:

                   For the plaintiff(s):            April 7, 2020.
                   For the defendant(s):            May 18, 2020.
                   Plaintiff(s)’ rebuttal:          June 1, 2020

             c) The deposition deadline is July 6, 2020.

             d) The deadline for filing motions to dismiss and motions for summary
                judgment is August 10, 2020.

             e) The deadline for filing motions to exclude testimony on Daubert
                and related grounds is August 10, 2020.

             f) The parties shall comply with all other stipulations and agreements
                recited in their Rule 26(f) planning report that are not inconsistent
                with this order.

             g) The parties anticipate that this case will be resolved on summary
                judgment. The clerk shall change the internal case management
                deadline set for April 11, 2020 to August 11, 2020 to confirm the
                parties’ anticipated dispositive motions have been filed.

             h) All requests for changes of deadlines or settings established herein
                shall be directed to the undersigned magistrate judge, including all
                requests for changes of trial dates. Such requests will not be
                considered absent a showing of due diligence in the timely
                progression of this case and the recent development of
                circumstances, unanticipated prior to the filing of the motion, which
                require that additional time be allowed.


1
   While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within
their treatment documentation. As to each such expert, any opinions which are not
stated within that expert’s treatment records and reports must be separately and
timely disclosed.
Dated this 15th day of November, 2019.

                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge
